ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of sodomy, in violation of section 566.060 RSMo (Cum.Supp.1993), and of rape, in violation of section 566.030 RSMo (Cum.Supp.1993), on which he was sentenced to twelve years imprisonment on each count to be served consecutively.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).